PER CURIAM.
This matter is before the Court on the petition of The Florida Bar for approval of a conditional guilty plea and entry of a final order of discipline. Greenspahn admits that he willfully failed to file income tax returns for the years 1968-1971, and that he was convicted of a criminal misdemeanor for that misconduct. He agrees to be disciplined by a public reprimand, and to pay the administrative costs of this proceeding. The Board of Governors has accepted his conditional guilty plea, and the requirements of Integration Rule 11.13(6)(a) have been complied with fully. We approve the conditional guilty plea, and direct the publication of this opinion in the Southern Reporter as a public reprimand. Greenspahn is directed to pay the costs of this proceeding, in the amount of $100.
It is so ordered.
ENGLAND, C. J, and ADKINS, BOYD, OVERTON and HATCHETT, JJ., concur.